DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims
Claims 1-17 are pending in the application.

Response to Arguments
Regarding the § 112(b) rejections due to indefiniteness – Claims 1, 5, 6, and 12 were amended.  Because of the amendments, the previous rejections are withdrawn and new rejections are set forth below.
Applicant’s arguments were unpersuasive because Applicant did not address the rejections for indefiniteness as they stood.  For example, Claim 12 continues to recite, “A filter cartridge comprising . . . a designated filter housing . . . a filter housing . . . ,” without addressing the indefiniteness issue.  It is unclear how the two filter housings are related, if at all.  The Original Disclosure never uses the term “designated,” let alone in the context of a “designated filter housing.”  The Original Disclosure only discloses one filter housing, not two. (See Original Disclosure Page 1, line 29, to Page 2, line 21; Figures 1 and 2 and Page 3, lines 1-4, and Page 4, lines 20-30, for a filter housing with a standpipe; and Figures 16A-F and Page 4, lines 1-7, and Page 14, line 24, to Page 15, line 2, for a filter housing without a standpipe) In light of the Original Disclosure, one of ordinary skill in the art would not understand the difference between a “designated” filter housing, a “non-designated” filter housing, and a “filter housing.”
Regarding the art rejections – Applicant's arguments filed Oct. 16, 2020 have been fully considered but they are not persuasive.
Claim 1 recites:
Claim 1.  A filter system comprising . . . 
wherein the valve comprises an opening keyed to the geometric projection such that the geometric projection engages the opening and actuates the valve so as to allow fluid to flow through the fuel outlet and to substantially prevent fluid from entering the return channel.

Bassett et al. anticipates Claim 1.  (See Rejection for Claim 1 below, over Bassett et al.)  Popoff et al. anticipates Claim 1.  (See Rejection for Claim 1 below, over Popoff et al.)
Applicant argues that the above limitations are not met because, “Basset discloses a ‘rotary valve assembly’ that has a single ‘outlet port 24,’” and refers to Bassett et al. Figure 11 and [0072].  (See Applicant’s Remarks Pages 6-7, Applicant provided emphasis)
These arguments are unpersuasive because in response to Applicant’s argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., no “single ‘outlet port’” for the fuel outlet) are not recited in the rejected claims.
These arguments are also unpersuasive because Bassett et al. anticipates Claim 1, including the limitations under discussion.  (See Rejection for Claim 1)

Claim 12 recites:
Claim 12.  A filter cartridge comprising . . .
a geometric projection extending from the end plate axially away from the filter media, the geometric projection having a slanted edge that forms an acute angle with a longitudinal axis of the filter cartridge, and a vertical edge that is substantially parallel to the longitudinal axis . . . .

Bassett et al. anticipates Claim 12.  (See Rejection for Claim 12 below, over Bassett et al.)  Mittermaier anticipates Claim 12.  (See Rejection below for Claim 12 below, over Mittermaier)
Applicant argues that Bassett et al. does not disclose the above limitation because “as shown in Figure 47 of Bassett . . . the filter cartridge of Bassett merely includes a ‘cylindrical neck portion 46’ . . . . As shown in Figure 8 of Bassett, the ‘cylindrical neck portion 46’ does not include both an edge that forms ‘an acute angle with a longitudinal axis’ and an edge that is ‘parallel to the longitudinal axis.’”  Applicant further argues that, “Beneficially, the combination of the slanted and vertical edges . . . facilitates insertion of the geometric projection into the sink and movement of the ball towards the return channel,” and references the Original Disclosure at Page 15, lines 17-26.  (See Applicant’s Remarks Pages 7-8)
These arguments are unpersuasive because Applicant is not arguing against the rejection as it stands, and as it stood in the last Office Action.  The Rejection for Claim 12 is over Bassett et al., specifically the embodiment shown in Figures 50-51, not Figures 47 and 8 as Applicant argues.  The relevant portion of the Rejection for Claim 12 follows, with the claim language in bold-faced font.
Regarding Claim 12 – Bassett et al. discloses a filter cartridge (filter cartridge 40) (See Figures 50-51; [0050]-[0051]; and [0098]) comprising . . . 
a geometric projection (cylindrical neck portion 46) extending from the end plate axially away from the filter media (filter media enclosed by filter cartridge 40, see [0075]), the geometric projection having a slanted edge (slanted edge at bottom of cam lug 62) that forms an acute angle (less than 90º) with a longitudinal axis of the filter cartridge, and a vertical edge (vertical edge at right or left of cam lug 62) that is substantially parallel to the longitudinal axis . . . .
Regarding Applicant’s emphasis on the term cylindrical – As Bassett et al. discloses in Figures 50-51, and as Applicant apparently agrees, the geometric projection is cylindrical neck portion 46.  Cylindrical neck portion 46 “includes an upper section 46a and a lower portion 46b,” where the lower portion 46b is “the location of the cam lugs 62 and 64.”  (See Bassett et al. Figures 50-51 and [0075])  As such, the disclosed slanted edge and vertical edge are part of the geometric projection’s cam lug 62, i.e. the cylindrical neck portion 46’s cam lug 62.  (See above portion of Rejection for Claim 12)
Regarding Applicant’s “Beneficially” argument, the scope of the claim is broader than what Applicant is arguing.  The Examiner agrees that Claim 12 reads on the Original Disclosure’s embodiment shown in Figures 16A-F, as Applicant argues.  Claim 12 is also anticipated by Bassett et al., including the limitations under discussion.  (See Rejection for Claim 12 below, over Bassett et al.)

Response to Amendment
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
In the interests of compact prosecution, and in light of the Original Disclosure, Claim 12, and each independent claim, will be interpreted to mean, “A filter cartridge comprising . . . a designated filter housing . . . a filter housing . . . .”  Details follow.
Claim 12 recites, “A filter cartridge comprising . . . a designated filter housing . . . a filter housing . . . .”  It is unclear how the two filter housings are related, if at all.  The Original Disclosure never uses the term “designated,” let alone in the context of a “designated filter housing.”  The Original Disclosure only discloses one filter housing, not two. (See Original Disclosure Page 1, line 29, to Page 2, line 21, Figures 1-2 and Page 3, lines 1-4, and Page 4, lines 20-30, for a filter housing with a standpipe; and Figures 16A-F and Page 3, line 27, to Page 4 line 7, and Page 14, line 24, to Page 15, line 2, for a filter housing without a standpipe) In light of the Original Disclosure, one of ordinary skill in the art would not understand the difference between a “designated” filter housing, a “non-designated” filter housing, and a “filter housing.”  In the interests of compact prosecution, and in light of the Original Disclosure, Claim 12, and each independent claim, will be interpreted to mean the designated filter housing is that part of the filter housing the non-designated filter housing part is being connected to.
Claim 12 recites, “A filter cartridge comprising . . . the filter media . . . a filter media . . . .”  “The filter media” is without the necessary antecedent basis.  It is unclear how the two filter media are related.  In the interest of compact prosecution, and in light of the Original Disclosure, Claim 12 will be interpreted to mean, “A filter cartridge comprising . . . [[the]] [a] filter media . . . [[a]] [the] filter media . . . .”  (See Original Disclosure Page 1, lines 22-29, Figures 1-3 and Page 5, line 25, to Page 6, line 32, Page 7, lines 22-28, Page 8, lines 5-13, and Page 8, line 27, to Page 9, line 12, for filter media in a filter housing with a standpipe; and Figures 16A-F and Page 3, line 27, to Page 4 line 7, Page 14, lines 24-28 and Page 15, lines 8-16, for filter media in a filter housing without a standpipe) 
Claim 13 recites:
Claim 13.  The filter cartridge of Claim 12, wherein the geometric projection comprises a pin.
Nowhere does the Original Disclosure disclose a geometric projection, as recited, with a pin,
Claim 12.  A filter cartridge comprising . . . a geometric projection extending from the end plate axially away from the filter media, the geometric projection having a slanted edge that forms an acute angle with a longitudinal axis of the filter cartridge, and a vertical edge that is substantially parallel to the longitudinal axis . . . .

The Original Disclosure never uses the term “geometric projection.”  As such, the term “geometric projection” is interpreted using the plain meaning of the claim language in light of the Original Disclosure as it would be understood by one of ordinary skill in the art.  In this case, the Original Disclosure discloses an embodiment without a standpipe, where the geometric projection is a ventral fin, an embodiment with a standpipe, where the geometric projection is a pin – and that the pin and ventral fin can be swapped between embodiments (see Original Disclosure Page 14, lines 24-26).  (See Original Disclosure, where the geometric projection is a ventral fin without a standpipe, i.e. ventral fin 950 in Figures 16A-F and at and Page 3, line 27, to Page 4 line 7; Page 14, lines 27-28, and Page 15, line 17, to Page 16, line 10) (See Original Disclosure, where the geometric projection is a pin within a standpipe, i.e. pin 114 in Figures 1, 8, and 15 and at Page 3, lines 1-2, 11-12, and 25-26; Page 2, lines 4-12, Page 11, line 30, to Page 12, line 4, and Page 14, lines 15-23)

Claim Rejections - 35 USC § 112
Claims 1, 5, 6, and 12 were amended.  The previous rejections under § 112 for indefiniteness are withdrawn from Claims 1-17.  For the reasoning, see above “Response to Arguments” section.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A).	Claim 12, and each dependent claim, recites, “A filter cartridge comprising . . . a designated filter housing . . . a filter housing . . . .”  It is unclear how the two filter housings are related, if at all.  The Original Disclosure never uses the term “designated,” let alone in the context of a “designated filter housing.”  The Original Disclosure only discloses one filter housing, not two. (See Original Disclosure Page 1, line 29, to Page 2, line 21; Figures 1 and 2 and Page 3, lines 1-4, and Page 4, lines 20-30, for a filter housing with a standpipe; and Figures 16A-F and Page 4, lines 1-7, and Page 14, line 24, to Page 15, line 2, for a filter housing without a standpipe) In light of the Original Disclosure, one of ordinary skill in the art would not understand the difference between a “designated” filter housing, a “non-designated” filter housing, and a “filter housing.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-10, 12, and 14-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bassett et al. (US-20050067342-A1, May 31, 2005).
Regarding Claims 1-10 – Bassett et al. discloses a filter system (filter assembly 700) (See Figures 50-51; [0050]-[0051]; and [0098]) comprising:
a designated filter cartridge (filter cartridge 40) including a geometric projection (cylindrical neck portion 46) therein; and
a filter cartridge housing (head portion 720) including:
a filter housing (filter housing of head portion 720) having a fuel outlet (fuel outlet at left arrow indicating outflow from head portion 720, disclosed in Figure 50, in a fuel filter system, see [0002] and [0005], with a replaceable filter cartridge 40 as disclosed in Figures 50-51]) and a return channel (return channel at right arrow indicating inflow into head portion 720, disclosed in Figure 50, in a fuel filter system, see [0002] and [0005], with a replaceable filter cartridge 40 as shown in Figures 50-51);
a valve (rotary valve member 726 with floating check-ball 728 and associated valve seat 730, and [0084]-[0085]) coupled to the filter cartridge housing (filter housing of head portion 720) and controlling fluid flow to the fuel outlet and the return channel as the valve moves from the “open position” (see Figure 50 and [0050]) to the “closed position” (see Figure 51 and [0051]) and vice versa,
wherein the valve (rotary valve member 726 with floating check-ball 728 and associated valve seat 730, and [0084]-[0085]) comprises an opening (opening in support flange 70) keyed (via "the cam lugs 62-64 . . . translat[ing] against the cam ramps 72, 74, causing the filter cartridge 40 to move helically upwardly in an axial direction. As a result, valve member 26 is rotated into the ‘on’ or open position, wherein the inlet and outlet orifices 32, 34 of the valve member 26 are aligned with the inlet and outlet ports 42, 44 of head portion 20 to allow fluid to flow through the filter assembly 10, as disclosed in [0084]-[0085]) to the geometric projection (cylindrical neck portion 46) such that the geometric projection engages the opening and actuates the valve, as disclosed in Figures 51-52 and at [0084]-[0085], in order “to allow fluid to flow through the filter assembly," so as to allow fluid to flow through the fuel outlet (fuel outlet at left arrow indicating outflow from head portion 720, disclosed in Figure 50, in a fuel filter system with a replaceable filter cartridge, see [0002] and [0005]) and to substantially prevent fluid from entering the return channel (return channel at right arrow indicating inflow into head portion 720, disclosed in Figure 50, in a fuel filter system with a replaceable filter cartridge, see [0002] and [0005]), but instead sending the return channel’s fluid through the filter cartridge, i.e. “to allow fluid to flow through the filter assembly” as disclosed in Figures 51-52 and at [0084]-[0085].
Additional Disclosures Include:
Claim 2 – Bassett et al. discloses the system of Claim 1, wherein the valve (rotary valve member 726 with floating check-ball 728 and associated valve seat 730, and [0084]-[0085]) comprises a ball (floating check-ball 728) and a ball opening (ball opening at associated valve seat 730) keyed (keyed since ball opening serves as the ball’s “valve seat”) to the ball such that when a fluid pressure forces the ball against the ball opening, as shown in Figure 51, fluid flow through the ball opening is restricted, because the ball is seated in the ball’s valve seat, i.e. the disclosed ball opening.
Claim 3 – Bassett et al. discloses the system of Claim 2, wherein the geometric projection (cylindrical neck portion 46) extends through the opening (opening in support flange 70) and prevents the ball (floating check-ball 728) from contacting the ball opening (ball opening at associated valve seat 730), as shown in Figure 50.
Claim 4 – Bassett et al. discloses the system of Claim 2, wherein the valve (rotary valve member 726 with floating check-ball 728 and associated valve seat 730, and [0084]-[0085]) is configured such that no fluid flows through the fuel outlet (fuel outlet at left arrow indicating outflow from head portion 720, disclosed in Figure 50, in a fuel filter system with a replaceable filter cartridge, see [0002] and [0005]) in the absence of the designated filter cartridge (filter cartridge 40), as disclosed in Figure 51, because the ball, i.e. floating check-ball 728, is seated in the ball opening, i.e. the associated valve seat 730, preventing such flow.
Claim 5 – Bassett et al. discloses the system of Claim 1, wherein the filter housing (filter housing of head portion 720) defines a sink (sink is space within filter housing of head portion 720) including a rim (rim of filter housing of head portion 720), as disclosed in Figures 50-51, and wherein the valve (rotary valve member 726 with floating check-ball 728 and associated valve seat 730, and [0084]-[0085]), as disclosed in Figures 50-51, comprises:
a washer (support flange 70) disposed on the rim (rim of filter housing of head portion 720), as disclosed in Figures 50-51; and
a valve ball (floating check-ball 728) disposed in the sink (sink is space within filter housing of head portion 720), as disclosed in Figures 50-51.
Claim 6 – Bassett et al. discloses the system of Claim 5, wherein the sink (sink is space within filter housing of head portion 720) defines a channel (channel extending from fuel outlet in the filter housing of head portion 720, to the return channel in the filter housing of head portion 720, see Rejection for Claim 1, when the replaceable filter cartridge 40 is removed as shown in Figure 51) extending between the fuel outlet (fuel outlet at left arrow indicating outflow from head portion 720, disclosed in Figure 50, in a fuel filter system, see [0002] and [0005], with a replaceable filter cartridge 40 as disclosed in Figures 50-51) and the return channel (return channel at right arrow indicating inflow into head portion 720, disclosed in Figure 50, in a fuel filter system, see [0002] and [0005], with a replaceable filter cartridge 40 as shown in Figures 50-51), when the replaceable filter cartridge 40 is removed, as shown in Figure 51.
Claim 7 – Bassett et al. discloses the system of Claim 1, wherein the geometric projection (cylindrical neck portion 46) includes a slanted edge (slanted edge at bottom of cam lug 62) that forms an acute angle (less than 90º) with a longitudinal axis of the designated filter cartridge (filter cartridge 40), and a vertical edge (vertical edge at right or left of cam lug 62) that is substantially parallel to the longitudinal axis, as disclosed in Figures 50-51.
Claim 8 – Bassett et al. discloses the system of Claim 1, wherein the designated filter cartridge (filter cartridge 40) comprises a single or double flow filter cartridge (see [0075], lines 1-7).
Claim 9 – Bassett et al. discloses the system of Claim 1, wherein the designated filter cartridge (filter cartridge 40) includes an end plate (end cap 44) on which the geometric projection (cylindrical neck portion 46) is disposed, as disclosed in Figure 50.
Claim 10 – Bassett et al. discloses the system of Claim 1, wherein the geometric projection (cylindrical neck portion 46) extends in a direction substantially along the longitudinal axis of the designated filter cartridge (filter cartridge 40), as shown in Figures 50-51.
The claims are directed to an apparatus.  The claim language is in bold-faced font. 
Regarding Claims 12 and 14-17 – Bassett et al. discloses a filter cartridge (filter cartridge 40) (See Figures 50-51; [0050]-[0051]; and [0098]) comprising:
 an end plate (end cap 44);
a geometric projection (cylindrical neck portion 46) extending from the end plate axially away from the filter media (filter media enclosed by filter cartridge 40, see [0075]), the geometric projection having a slanted edge (slanted edge at bottom of cam lug 62) that forms an acute angle (less than 90º) with a longitudinal axis of the filter cartridge, and a vertical edge (vertical edge at right or left of cam lug 62) that is substantially parallel to the longitudinal axis; and
a filter media (filter media enclosed by filter cartridge 40, see [0075]),
wherein the geometric projection (cylindrical neck portion 46) is configured to engage an opening (opening in support flange 70) in a valve (rotary valve member 726 with floating check-ball 728 and associated valve seat 730, and [0084]-[0085]) attached to a filter housing (head portion 720) such that the geometric projection actuates the valve, as disclosed in Figures 51-52 and at [0084]-[0085], in order “to allow fluid to flow through the filter assembly,” when the filter cartridge (filter cartridge 40) is installed in a designated (the) filter housing (head portion 720), the geometric projection (cylindrical neck portion 46) extends from a side of the end plate (end cap 44) opposite the filter media (filter media enclosed by filter cartridge 40, see [0075]), and the end plate (end cap 44) and the geometric projection (cylindrical neck portion 46) are formed together as a one-piece component, as disclosed in Figures 50-51.
Additional Disclosures Include:
Claim 14 – Bassett et al. discloses the filter cartridge of Claim 12, wherein the geometric projection (cylindrical neck portion 46) extends from the center of the end plate (end cap 44), as disclosed in Figures 50-51.
Claim 15 – Bassett et al. discloses the filter cartridge of Claim 12, wherein the geometric projection (cylindrical neck portion 46) extends along the longitudinal axis of the filter cartridge (filter cartridge 40), as disclosed in Figures 50-51.
Claim 16 – Bassett et al. discloses the filter cartridge of Claim 12, wherein the filter cartridge (filter cartridge 40) comprises a single or double flow filter cartridge (see [0075], lines 1-7).
Claim 17 – Bassett et al. discloses the filter cartridge of Claim 12, wherein the filter cartridge (filter cartridge 40) is substantially cylindrical in shape, as disclosed at [0075], lines 1-3.

Claims 1-11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Popoff et al.
The claims are directed to an apparatus.  The claim language is in bold-faced font.
Regarding Claims 1-11 – Popoff et al. discloses a filter system (“vehicle fuel system” with a “fuel filter,” see 2:35-50) comprising:
a designated filter cartridge (Title and Figures 1 and 10-11 and 4:31-34 and 4:53-56, item is filter assembly 94) including a geometric projection (central disk-shaped portion 220 with actuating projection 222) therein; and a filter cartridge housing (filter cartridge housing is housing of filter assembly 94) including:
a filter housing (filter housing of filter head 96) having a fuel outlet (outlet 102, as the fuel outlet of the “fuel filter” of the “vehicle fuel system,” see 2:35-50) and a return channel (inlet 100 as the return channel returning unfiltered fuel to be filtered by the “fuel filter” of the “vehicle fuel system,” see 2:35-50);
a valve (valve with “valve element 196” disclosed in Figures 10-11, valve in “closed position,” see 8:39-45, and in open position, see 9:34-39) coupled to the filter housing, as disclosed in Figure 10, and controlling fluid flow to the fuel outlet and the return channel, as disclosed in 9:26-10:17, particularly lines 9:34-39,
wherein the valve comprises an opening (nipple portion 186, where “valve element 196 is movable therein,” see 8:39-45) keyed to the geometric projection such that the geometric projection engages the opening and actuates the valve, as disclosed at 8:39-45 (the valve is closed) and 9:34-39 (the valve is opened), so as to allow fluid to flow through the fuel outlet (see 9:34-39) and to substantially prevent fluid from entering the return channel, but instead sends the fluid flow from the return channel into the filter assembly to be filtered, and the fluid flow then exits the filter assembly via the fuel outlet, i.e. outlet 102 (see 9:40-51).
Additional Disclosures Include:
Claim 2 – Popoff et al. discloses the system of Claim 1, wherein the valve (valve with “valve element 196” disclosed in Figures 10-11, valve in “closed position,” see 8:39-45, and in open position, see 9:34-39) comprises a ball (valve element 196) and a ball opening (opening 198) keyed to the ball such that when a fluid pressure forces the ball against the ball opening, fluid flow through the ball opening is restricted, i.e. “The valve element is adapted for blocking an opening 198 . . . A spring biases the valve element 196 towards the closed position in which it shuts off flow,” as disclosed at 8:39-45.
Claim 3 – Popoff et al. discloses the system of Claim 2, wherein the geometric projection (central disk-shaped portion 220 with actuating projection 222) extends, via actuating projection 222 through the opening (nipple portion 186, where “valve element 196 is movable therein,” see 8:39-45) and prevents the ball (valve element 196) from contacting the ball opening (opening 198).
Claim 4 – Popoff et al. discloses the system of Claim 2, wherein the valve (valve with “valve element 196” disclosed in Figures 10-11, valve in “closed position,” see 8:39-45, and in open position, see 9:34-39) is configured such that no fluid flows through the fuel outlet (outlet 102, as the fuel outlet of the “fuel filter” of the “vehicle fuel system,” see 2:35-50) in the absence of the designated filter cartridge (Title and Figures 1 and 10-11 and 4:31-34 and 4:53-56, item is filter assembly 94), as disclosed at 9:52-10:17.
Claim 5 – Popoff et al. discloses the system of Claim 1, wherein the filter housing (filter housing of filter head 96) defines a sink (nipple portion 186) including a rim (rim of nipple portion 186), and wherein the valve (valve with “valve element 196” disclosed in Figures 10-11, valve in “closed position,” see 8:39-45, and in open position, see 9:34-39) comprises:
a valve cap washer (rim of opening 198, serving as valve seat for valve element 196, i.e., the disclosed valve ball) disposed on the rim (rim of nipple portion 186); and
a valve cage (valve cage is part of nipple portion 186 where “valve element 196 is movable therein,” see 8:39-45); and
a valve ball (valve element 196) disposed in the sink (nipple portion 186).
Claim 6 – Popoff et al. discloses the system of Claim 5, wherein the sink (nipple portion 186) defines a channel extending between the fuel outlet (outlet 102, as the fuel outlet of the “fuel filter” of the “vehicle fuel system,” see 2:35-50) and the return channel (inlet 100 as the return channel returning unfiltered fuel to be filtered by the “fuel filter” of the “vehicle fuel system,” see 2:35-50), during filtering.
Claim 7 – Popoff et al. discloses the system of Claim 1, wherein the geometric projection (central disk-shaped portion 220 with actuating projection 222) includes a slanted edge (slanted edge is outer edge of central disk-shaped portion 220) that forms an acute angle (less than 90º) with a longitudinal axis of the designated filter cartridge (Title and Figures 1 and 10-11 and 4:31-34 and 4:53-56, item is filter assembly 94), and a vertical edge (vertical edge of actuating projection 222) that is substantially parallel to the longitudinal axis.
Claim 8 – Popoff et al. discloses the system of Claim 1, wherein the designated filter cartridge (Title and Figures 1 and 10-11 and 4:31-34 and 4:53-56, item is filter assembly 94) comprises a single or double flow filter cartridge, with filter media 208 (see 9:47-51) which may be “one of several types of media material adapted for removing impurities from fuel that passes therethrough” (see 13:10-15).
Claim 9 – Popoff et al. discloses the system of Claim 1, wherein the designated filter cartridge (Title and Figures 1 and 10-11 and 4:31-34 and 4:53-56, item is filter assembly 94) includes an end plate (first end cap 216) on which the geometric projection (central disk-shaped portion 220 with actuating projection 222) is disposed.
Claim 10 – Popoff et al. discloses the system of Claim 1, wherein the geometric projection (central disk-shaped portion 220 with actuating projection 222) extends in a direction substantially along the longitudinal axis of the designated filter cartridge (Title and Figures 1 and 10-11 and 4:31-34 and 4:53-56, item is filter assembly 94).
Claim 11 – Popoff et al. discloses the system of Claim 1, wherein the filter system ((“vehicle fuel system” with a “fuel filter,” see 2:35-50)) is a diesel fuel filter system (“vehicle fuel system” with a “fuel filter,” see 2:35-50, for “diesel fuel,” see 14:49-50).

Claims 12-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mittermaier (US-5215655-A, Jun. 1, 1993).
The claims are directed to an apparatus.  The claim language is in bold-faced font.
Regarding Claims 12-16 – Mittermaier discloses a filter cartridge (strainer cartridge 20) comprising:
an end plate (bottom end plate of filter barrier 40);
a geometric projection (mounting bracket 42, valve block 46, screw 48) extending from the end plate axially away from the filter media (strainer screen 38 and filter barrier 40), the geometric projection having a slanted edge (slanted edge connected to valve block 46) that forms an acute angle (less than 90º) with a longitudinal axis of the filter cartridge (strainer cartridge 20), and a vertical edge (vertical edge is outer edge of mounting bracket 42) that is substantially parallel to the longitudinal axis; and
a filter media (strainer screen 38 and filter barrier 40),
wherein the geometric projection (mounting bracket 42, valve block 46, screw 48) is configured to engage an opening (opening in housing 12, where mounting bracket 42 is engaged) in a valve (ball valve assembly 22) attached to a filter housing (housing 12) such that the geometric projection actuates the valve when the filter cartridge is installed in a designated filter housing (bottom of housing 12, with ball valve assembly 22), as disclosed in Figure 2 with no filter cartridge, and Figure 1 with the filter cartridge, the geometric projection (mounting bracket 42, valve block 46, screw 48) extends from a side of the end plate (bottom end plate of filter barrier 40) opposite the filter media (strainer screen 38 and filter barrier 40), and the end plate (bottom end plate of filter barrier 40) and the geometric projection (mounting bracket 42, valve block 46, screw 48) are formed together as a one-piece component, as disclosed by both being present in Figure 1, and both being absent in Figure 2.
Additional Disclosures Include:
Claim 13 – Mittermaier discloses the filter cartridge of Claim 12, wherein the geometric projection (mounting bracket 42, valve block 46, screw 48) comprises a pin (screw 48 and/or valve block 46), as disclosed in Figure 1.
Claim 14 – Mittermaier discloses the filter cartridge of Claim 12, wherein the geometric projection (mounting bracket 42, valve block 46, screw 48) extends from the center of the end plate (bottom end plate of filter barrier 40), as disclosed in Figure 1.
Claim 15 – Mittermaier discloses the filter cartridge of Claim 12, wherein the geometric projection (mounting bracket 42, valve block 46, screw 48) extends along the longitudinal axis of the filter cartridge (strainer cartridge 20), as disclosed in Figure 1.
Claim 16 – Mittermaier discloses the filter cartridge of Claim 12, wherein the filter cartridge (strainer cartridge 20) comprises a single or double flow filter cartridge, as disclosed in Figure 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bassett et al.
The claim is directed to an apparatus.  The claim language is in bold-faced font.
Regarding Claim 11 – Bassett et al. discloses the system of Claim 1, wherein the filter system is a diesel fuel filter system.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the filter system:
wherein the filter system is a diesel fuel filter system,
since Bassett et al. states in the Background section that “replacing a used filter with an inferior or incompatible replacement filter supplied by an after-market manufacturer is a problem,” particularly in the automotive market where inferior replacement fuel filters are frequently installed in a vehicle without the knowledge of the vehicle owner or operator” – and that, “[T]he present disclosure (of Bassett et al.) is directed to a unique filter assembly for ensuring replacement cartridge compatibility in filtration systems having replaceable filter cartridges with lugged mounting systems.” (See Bassett et al. [0002]-[0005], particularly [0005]; and [0008])

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bassett et al. as applied to Claim 12 above, in further view of Popoff et al. (US-6053334-A, Apr. 25, 2000).
Regarding Claim 13 – Bassett et al. discloses the filter cartridge of Claim 12, but does not teach wherein the geometric projection comprises a pin.
Like Bassett et al., Popoff et al. discloses a filter cartridge with a geometric projection used to actuate a valve in the form of a ball and ball opening.  (See Popoff et al. Figures 1, 10-11, and 4:31-34 and 4:53-56; and 9:26-10:17) (See Rejection for Claim 12 for what Bassett et al. discloses)  Popoff et al. further teaches:
wherein the geometric projection (actuating projection 222) comprises a pin (See Popoff et al. Figures 10-11).
Popoff et al. further teaches that there are several advantages when the geometric projection comprises a pin. (See Popoff et al. 9:51-10:17)
One of ordinary skill in the art at the time the invention was made, would have been motivated to construct the Bassett et al. geometric projection:
wherein the geometric projection comprises a pin,
as taught by Popoff et al. in Figures 10-11, with the disclosed pin (actuating projection 222) as part of valve element 196, since:
1).	Like Bassett et al., Popoff et al. discloses a filter cartridge with a geometric projection used to actuate a valve in the form of a ball and ball opening (see Popoff et al. Figures 1, 10-11, and 4:31-34 and 4:53-56; and 9:26-10:17) (see Rejection for Claim 12 for what Bassett et al. discloses); and
2).	Popoff et al. states there are several advantages to such a geometric projection / valve arrangement, among them that “. . . spillage is minimized” when the filter cartridge “is removed”; and the length of the pin, i.e. actuating projection 222, can be used to aid in the “assur[ance] that only the correct filter element is installed in the head.”  Both of these advantages are of interest to Bassett et al. (See Bassett et al. [0002])

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mittermaier as applied to Claim 12 above, in further view of Kitamura et al. (US-5714030-A, Feb. 3, 1998).
The claim is directed to an apparatus.  The claim language is in bold-faced font.
Claim 17 – Mittermaier discloses the filter cartridge of Claim 12, but does not explicitly teach wherein the filter cartridge (strainer cartridge 20) is substantially cylindrical in shape, as disclosed in Figure 1.  However Mittermaier discloses filter cartridge could be cylindrically shaped, as disclosed in Figure 1.  Mittermaier further teaches that the apparatus is a fuel filter cartridge with "filter barrier 40 made of paper to eliminate small impurities in the fuel." (See Mittermaier Figure 1; Title; and 3:41-43)
Like Mittermaier, Kitamura et al. discloses a fuel filter cartridge that has a filter media made of paper – and the side views of the Mittermaier filter media and that taught by Kitamura et al. are similar. (See Kitamura et al. Figure 1; and 2:24-28) (See Mittermaier Title; Figure 1; and 3:9-11)  Kitamura et al. further teaches that it is “typical” for the filter media to be “produced by forming a pleated filter paper into a cylindrical shape.” (See Kitamura et al. 1:19-23)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the Mittermaier filter cartridge to be cylindrically shaped, since both Mittermaier and Kitamura et al. disclose fuel filter cartridges that have filter media made of paper; since the side views of the Mittermaier filter media and that taught by Kitamura et al. both support the filter media being cylindrically shaped (see Kitamura et al. Figure 1; and 2:24-28) (see Mittermaier Title; Figure 1; and 3:9-11); and since Kitamura et al. further states at 1:19-23, that it is “typical” for the filter media to be “produced by forming a pleated filter paper into a cylindrical shape.”  

Double Patenting
There were double patenting rejections between the instant application’s parent (U.S. Application No. 12/959,716) and the following patents, which were subsequently withdrawn.
A).	U.S. Patent Nos. 6,884,349, RE42059, 7,749,383, 7,857,974, 7,867,387, 7,935,255, and 9,011,683.
There were double patenting rejections between the instant application’s parent and the following patent, which were subsequently withdrawn.
B).	U.S. Patent No. 8,852,443.
Although the claims recite similar structures, there were no double patenting rejections between the instant application’s parent and the following application because the following patent recites a spring, which the instant application’s parent does not disclose.
C).	U.S. Patent No. 7,955,500.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
A).	Bergen (US-5709242-A, Jan. 20, 1998) – Bergen discloses a check valve, where the check valve is in the form of a ball and a projection, pin, or fin (all three terms appearing in previous prosecution history). (See Bergen Title; Abstract; and Figures 1-6 which show how a check valve with a ball (spherical valve body 10) and a projection, pin, or fin (i.e. projection or guide 7) functions)
B).	Shieh (US-20060201557-A1, Sep. 14, 2006) – Shieh discloses a check valve, where the check valve is in the form of a ball and a protrusion (valve cage). (See Shieh Title; Abstract; and Figures 2a-c which show how a check valve with a ball (valve ball 11) and a protrusion (valve cage 12) functions)
C).	Prior art follows from the art rejections in the final Office Action dated Aug. 20, 2019, in the instant application’s parent (U.S. Application No. 12/959,716).  In response, Applicant filed an Appeal Brief on Mar. 12, 2020 – and the parent’s Claim 23 and its dependent claims were allowed, as recorded in the Notice of Allowance dated May 12, 2020.
1).	Popoff et al. (US-6053334-A, Apr. 25, 2000).
2).	Gutkowski (US-2955712-A, Oct. 11, 1960).
3).	Mittermaier (US-5215655-A, Jun. 1, 1993).
4).	Kitamura et al. (US-5714030-A, Feb. 3, 1998).
D).	Other prior art.
1).	Jiang (US-6884349-B1, Apr. 26, 2005).
2).	Connor (US-4364825-A, Dec. 21, 1982).
3).	Hoeppner (US-5906737-A, May 25, 1999).

Since Applicant has seen the Popoff et al., Mittermaier, and Kitamura et al. references applied in in the parent application, and did not authorize the Examiner’s Amendment set forth in the previous Office Action, dated Jul. 26, 2020, the instant Office Action is final.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166.  The examiner can normally be reached on Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        1/13/2021

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779